      Case 4:19-cv-00107-DPM Document 54 Filed 07/16/20 Page 1 of 1


            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

JAGER PRO, INC.                                              PLAINTIFF

v.                       No. 4:19-cv-107-DPM

BULL CREEK WELDING AND
FABRICATION, INC.                                         DEFENDANT

                                ORDER
     The parties have asked the Court to modify its definition of the
person having ordinary skill in the art involved in this case. Doc. 50.
This is a fact question. Graham v. John Deere Company of Kansas City,
383 U.S. 1, 17 (1966). The record is thin, but the parties agree on what
the definition should be. The motion is therefore granted as modified.
Here's the new definition:
     A person of ordinary skill in the art at the time of the
     invention would have at least a bachelor's degree in
     mechanical, industrial, or civil engineering. She would also
     have     some     experience      dealing     with     wireless
     communications systems and monitoring devices - such as
     digital, infrared, low-light, and motion-sensing cameras.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge
